Appeal by defendant from an order and judgment of the Supreme Court, Kings County, dated December 26, 1975 and January 27, 1976, respectively, which, inter alia, granted the plaintiff’s motion for summary judgment, declared that the provisions of plaintiff’s occupancy agreement and rules prohibiting the keeping or harboring of animals on corporate premises were reasonable and enforceable and granted injunctive relief. Order and judgment affirmed, with one bill of $50 costs and disbursements. There has been no showing that the subject rule was not properly adopted, or that it is not enforceable against this defendant (see Taylor v Parklane Hosiery Co., 53 AD2d 888). We therefore find no triable issues which should *890preclude the grant of summary judgment to the plaintiff (see Brigham Park Coop Apts. Section No. 2 v Krauss, 21 NY2d 941, affg 28 AD2d 846; Kingsview Homes v Jarvis, 48 AD2d 881; Hillman Housing Corp. v Krupnik, 40 AD2d 788; 930 Fifth Corp. v King, 40 AD2d 140, app dsmd 31 NY2d 1046). Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.